Citation Nr: 0620018	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  95-04 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left posterior chest, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left abdomen, currently rated as 
10 percent disabling.

3.  Entitlement to an increased rating for the residuals of 
fragment wound scars of the left face and neck area, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.

In the veteran's substantive appeal dated in June 1994, he 
indicated that he desired a hearing before a member of the 
Board at the RO, and also before a local hearing officer at 
the RO.  The veteran has since repeatedly indicated that he 
did not want a hearing of any sort.  Consequently, the Board 
will proceed with consideration of his claims.  See 38 C.F.R. 
§ 20.702(e) (2005).

These issues were remanded by the Board for further 
development in an action dated in January 2004.  In that 
remand, the Board also directed the issuance of a Statement 
of the Case (SOC) related to a claim of service connection 
for systemic lupus erythematosus.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  While in remand, the RO issued a SOC.  
There is no evidence of record that the veteran has perfected 
his appeal of the lupus claim.  Therefore, that issue is not 
now before the Board.  38 C.F.R. § 20.302 (2005).  


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound of the 
left posterior chest are evidenced by a stable, flesh-
colored, somewhat depressed and freely moveable scar 
measuring one and one-half inches by one and one-quarter 
inches; there are no pleural or pulmonary findings related to 
this disability.

2.  The veteran's residuals of a shell fragment wound of the 
left lower abdomen are evidenced by a minimally depressed, 
nontender, and well-healed scar measuring two inches by one-
quarter of an inch.

3.  The veteran's residuals of fragment wound scars of the 
left face and neck area are evidenced by three scars, the 
largest of which is two and one-half inches long and one-
third of an inch wide; the scars are superficial, minimally 
depressed, non-tender, and freely moveable.


CONCLUSIONS OF LAW

1.  The criteria for award of an increased rating for the 
veteran's residuals of a shell fragment wound of the left 
posterior chest have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118 (Diagnostic Codes 7803-7805) (2002); 
38 C.F.R. §§ 4.1, 4.7, 4.56, 4.73, 4.97 (Diagnostic Code 
6843), 4.118 (2005).

2.  The criteria for award of an increased rating for the 
veteran's residuals of a shell fragment wound of the left 
abdomen have not been met.  38 U.S.C.A. § 1155;  38 C.F.R. 
§ 4.118 (Diagnostic Codes 7804, 7805) (2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.56, 4.73 (Diagnostic Code 5319), 4.118 
(Diagnostic Codes 7802, 7804, 7805) (2005).

3.  The criteria for award of an increased (30 percent) 
rating for the veteran's residuals of a shell fragment wound 
of the left face and neck area have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118 (Diagnostic Code 7800) (2002); 
38 C.F.R. §§ 4.1, 4.7, 4.73, 4.118 (Diagnostic Code 7800) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records show that he sustained 
fragmentation wounds to his face, neck, and left chest, 
without artery or nerve involvement, as a result of a mortar 
attack in June 1968.  The veteran subsequently underwent 
debridement of his wounds and the left chest wound produced a 
small hemothorax, but did not require the use of a chest 
tube.  He was wounded in the abdomen in September 1968, this 
time by fragments from a booby trap, also without artery or 
nerve damage.  

By a July 1971 rating action, the RO granted the veteran's 
claim of entitlement to service connection for all of these 
disabilities.  The chest wound residuals were rated as zero 
percent disabling.  The other two were each rated as 10 
percent disabling.   In February 1993, the veteran requested 
that these service-connected disabilities be re-evaluated for 
higher ratings.

The veteran was afforded a VA examination in June 1993.  A 
chest x-ray showed clear lung fields.  The heart and aorta 
were normal, and mediastinum and visualized bony structures 
were negative.  The impression was of a radiographically 
normal chest.  It was also noted that there were bullet 
fragments on the left lower chest projection.  On 
examination, it was reported that the veteran had scars of 
the left posterior lateral thorax and left lumbar area which 
were well-healed and without any inflammation.  The diagnosis 
was scars.  Color photographs of the veteran's scars were 
associated with the examination report.

By a September 1995 rating action, the RO increased the 
disability rating for the veteran's service-connected left 
chest wall scar with retained foreign body, from zero percent 
to 10 percent disabling under Diagnostic Code 5320 for muscle 
injuries, effective from November 27, 1969.  The RO concluded 
that there was clear and unmistakable error in the July 1971 
rating decision that assigned a non-compensable evaluation 
for this disability.

In a September 2000 rating action, the RO increased the 
rating for the veteran's service-connected left chest wall 
scar from 10 percent to 20 percent disabling under Diagnostic 
Code 5320.  The RO noted that the diagnostic codes and 
criteria for evaluating pleural cavity injuries such as 
gunshot wounds were revised effective October 7, 1996.  That 
change, inter alia, added Diagnostic Code 6843, traumatic 
chest wall defect, pneumothorax hernia, etc., and included 
the criteria for rating that and similar disabilities based 
on the objective findings of pulmonary function testing.  The 
RO noted that the evidence of record was silent for objective 
evidence of a chronic separate respiratory condition apart 
from the already service-connected shell fragment wound of 
the left posterior chest.

Of record is the report of a June 2001 VA muscles examination 
that reported there was no noted muscle involvement regarding 
the veteran's shell fragment wounds, but that the scar 
locations raised a possibility of involvement of abdominal 
obliques and rectus abdomenus and latissimus dorsi.  The 
examiner noted there was no tendon damage, no joint or nerve 
damage, no muscle herniation, and no loss of muscle function.  

The Board's January 2004 remand ordered that the veteran be 
afforded a dermatological examination, and a respiratory 
examination, to determine the severity of his service-
connected disabilities, and to determine if there was a 
separate chronic respiratory condition present that was 
etiologically related to his wounds.

The veteran was afforded a VA dermatological examination 
given in December 2004.  The examiner identified scars on 
three separate areas of the body.  A scar measuring one and 
one-half inches by one and one-quarter inches was identified 
on the posterior of the upper chest.  It was described as 
deep with some underlying soft tissue damage/absence.  The 
scar was described as being stable, flesh colored, somewhat 
depressed, freely moveable, nontender, and not attached to 
the underlying tissues.  The scar showed no signs of 
inflammation.  

The examiner identified a two inch by one-quarter inch scar 
on the lower left abdomen.  The scar was described as being 
slightly depressed, nontender, dry, and well healed.  There 
was no pain or tenderness on palpation; the scar was not 
ulcerated or inflamed, and exhibited no attachment to the 
underlying tissue.  While the examiner noted that this scar 
could not be considered superficial, the depression of the 
scar was described as "very, very minimal at best."  

Regarding the scars present on the face and neck, the 
examiner noted a two inch by one-quarter inch scar on the 
left temple area.  That scar was minimally depressed, was 
freely moveable, and showed no signs of inflammation.  There 
was no pain or tenderness on palpation, and there was no 
evidence of current or recent past ulceration or abscess.  
There was noted to be a two and one-half inch by one-third 
inch scar on the right temple area with essentially the same 
characteristics as the one on the left temple.  A third scar, 
measuring two and one-half inches by one-eighth of an inch, 
was behind the left ear.  It was described as being rather 
superficial with only a minimal depression, and being freely 
moveable.  It was non-painful, non-tender, and showed no 
signs of inflammation or ulceration.  

The VA respiratory examination was also given in December 
2004.  That examiner noted the veteran's medical history, 
including current vague complaints of dyspnea, and of 
intermittent asthma-like gurgling, and wheezing.  The veteran 
reported that most of his problems were related to his back 
problems, his stroke, and his balance problems.  He said that 
he could easily walk a mile without any breathing problem.  
The veteran admitted to smoking since age 17, claiming to 
have smoked only one-half pack per day, which, it was 
claimed, had recently been reduced to one-third of a pack per 
day.  The examiner noted, however, that a recent rheumatology 
note described a two-pack-per-day history for 35 years.  

On examination, the veteran's respirations were 16 per 
minute.  Chest and lungs were reported to be essentially 
normal.  The examiner determined that the veteran's history 
and the reviewed medical records showing mild chronic 
bronchitis are related to his tobacco abuse, with the veteran 
possibly predisposed based on a history of childhood asthma.  
The examiner noted that the veteran was scheduled for 
pulmonary function testing including diffusion studies, but 
that he did not anticipate that this testing would in any way 
attribute the veteran's current respiratory complaints to his 
left chest shrapnel wound in 1968.  In an addendum, the 
examiner noted that the veteran did not report for pulmonary 
function testing.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A.  Chest

As noted, the veteran's residuals of a shell fragment wound 
of the left posterior chest was described by the December 
2004 VA examiner as deep with some underlying soft tissue 
damage/absence.  The scar was stable, flesh colored, somewhat 
depressed, freely moveable, nontender, and not attached to 
the underlying tissues.  This service-connected disability 
may be rated several ways.

As previously discussed, the October 7, 1996, changes to the 
schedule of disability ratings added Diagnostic Code 6843 to 
evaluate traumatic chest wall defect, pneumothorax, hernia, 
and the like.  Also added were the criteria for rating that 
and similar disabilities based on the objective findings of 
pulmonary function testing.  Note 3 to these rating criteria 
calls for rating gunshot wounds of the pleural cavity with 
bullet or missile retained in the lung, pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion as at 
least 20 percent disabling.  Of record is the report of June 
1993 x-ray examination of the veteran's chest that showed 
bullet fragments on the left lower chest projection.  Thus 
the criteria for the presently awarded 20 percent disability 
rating are met.  

However, a higher rating is not warranted under Diagnostic 
Code 6843 given the VA examiner's medical opinion that the 
veteran's respiratory symptoms are related to his tobacco 
abuse as opposed to his shell fragment wound.  Even if, 
arguendo, the examiner had indicated that there was a 
connection between the veteran's respiratory symptoms and his 
wound to the lower left chest, because the veteran failed to 
report for his scheduled pulmonary function testing, the 
Board is without medical evidence on which to award a higher 
rating under Diagnostic Code 6843.  

The veteran's residuals of a shell fragment wound of the left 
posterior chest may also be evaluated under 38 C.F.R. 
§ 4.118, the schedule for rating disabilities related to the 
skin, including burns and scars.  The Board notes that by 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluating 
disabilities involving the skin.  See 67 Fed. Reg. 49,590-
49,599 (2002).  Because this change took effect during the 
pendency of the veteran's claims, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected scars.  (The veteran was notified 
of the change in criteria by way of the supplemental 
statement of the case (SSOC) issued in August  2005.)  

Under the old rating criteria, a 10 percent rating may be 
assigned for superficial scars that are tender and painful on 
objective demonstration, or for superficial scars that are 
poorly nourished with repeated ulceration.  A higher rating 
may be assigned based on functional loss caused by the 
scarring, or for disfiguring scars of the head, face, or 
neck, or for third degree burns.  38 C.F.R. § 4.118 (2002).  
This injury does not involve the head, face, or neck, nor is 
it burn or disease related.  Additionally, there is no 
indication that scarring is tender or painful, or poorly 
nourished.  No examiner has indicated that it has caused any 
functional loss.  

The December 2004 report of examination of the skin mentioned 
no limitations.  The December 2004 report of respiratory 
examination noted that the veteran stated that most of his 
limitations are related to his back problems, his stroke, and 
his lack of balance.  No reference was made to any of the 
scars causing any limitation of function.  Since none of 
these old rating criteria allows for a higher rating for 
scarring, a compensable rating separate from the 20 percent 
rating is not warranted under the old criteria.

The same analysis is for application under the new criteria.  
Under the new criteria, Diagnostic Code 7801 was changed to 
evaluate scars, other than head, face, or neck, that are deep 
or that cause limited motion.  Under the new Diagnostic Code 
7801, a 10 percent rating may be assigned for deep scarring 
or for scars that cause limited motion where the scar is of 
an area that exceeds 6 square inches.  Here, the veteran's 
scar on the left posterior chest measures one and one-half 
inches by one and one-quarter inches, which equates to an 
area less than two square inches.  Also, as noted above, no 
limitation of function has been identified as a result of 
this scar.  

Under the new criteria, 10 percent ratings are assignable for 
unstable scars or painful scars.  An unstable scar is one 
where there is frequent loss of covering of skin over the 
scar.  There is no suggestion of either problem.  
Consequently, a compensable rating is not assignable for the 
chest scar under either old or new criteria.  

This disability may also be rated under the criteria for 
muscle injuries, and it should be noted that any compensable 
disability caused by muscle injury is to be rated separately 
from the 20 percent already assigned under Diagnostic Code 
6843.  See Note 3, Diagnostic Code 6843.  However, as the 
evidence described above suggests, there has been no 
indication that the veteran experiences even slight current 
muscle damage as a result of the wound.  In June 2001, it was 
specifically noted that there was no loss of muscle function, 
even if certain muscles were affected.  Consequently, the 
Board finds no basis for award of a separate rating based on 
muscle damage.  38 C.F.R. § 4.73 (2005).

For the reasons set out above, the preponderance of the 
evidence is against the claim for a higher rating.

B.  Abdomen

The veteran's residuals of a shell fragment wound of the left 
abdomen are currently rated as 10 percent disabling.  The 
December 2004 examiner described the residual scar on the 
lower left abdomen as being well-healed, slightly depressed, 
nontender, dry, and without pain, tenderness, ulceration, 
inflammation, or attachment to the underlying tissue.  While 
the examiner noted that this scar technically could not be 
considered superficial, the depression of the scar was 
described as "very, very minimal at best." 

This disability has been rated utilizing the criteria found 
at Diagnostic Code 5319, disabilities related to the function 
of muscle in group XIX.  38 C.F.R. § 4.73.  Under Diagnostic 
Code 5319, a zero percent (non-compensable) rating is for 
application when there is slight disability.  A 10 percent 
rating is for application when there is moderate disability.  
A 30 percent rating is for application when there is 
moderately severe disability.  A 50 percent rating is for 
application when there is severe disability.  Taking into 
account all of the medical evidence of record related to the 
residuals of this shell fragment wound, including the most 
recent VA examiner's assessment and the lack of any mention 
that the residuals impose any functional limitation, the 
Board finds that the disability picture does not exceed the 
criteria required for the 10 percent rating.  "Slight" 
disability as defined by 38 C.F.R. § 4.56 (2005) is defined 
as including no impairment of function, and "moderate" 
disability requires a showing of problems such as loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue.  38 C.F.R. 
§ 4.56.  "Moderately severe" disability (30 percent) is 
evident when there are objective findings loss of deep fascia 
on palpation, loss of muscle substance, or loss of normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  Id.  No such 
problem has been demonstrated.  As already noted, there has 
been no impairment of function shown.  Consequently, an 
evaluation higher than the 10 percent rating assigned for 
"moderate" disability is not warranted.

As for the scar, evidence shows that it measures two inches 
by one-quarter of an inch, or one-half square inch.  For the 
same reasons expressed in the preceding section, the Board 
finds that a higher rating under this section is not 
warranted under either the old or the new criteria.  It is 
not of a size as to warrant a separate compensable rating and 
it is not symptomatic; it does not cause any functional 
limitation.

C.  Face and neck

The veteran's residuals of fragment wound scars of the left 
face and neck area, currently rated as 10 percent disabling, 
were rated utilizing Diagnostic Code 7800, disfiguring scars 
of the head, face, or neck.  As noted, these rating criteria 
were changed in the course of this appeal, and the Board will 
evaluate this disability under both the old and the new 
criteria.

Under the old Diagnostic Code 7800, disfiguring scars of the 
head, face, or neck, a non-compensable (zero percent) 
evaluation is for application when there is slight 
disfiguring.  A 10 percent evaluation is for application when 
there is moderate disfiguring.  A 30 percent evaluation is 
for application when there is severe disfiguring, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent evaluation is for 
application when there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  A Note accompanying Diagnostic Code 
7800 permits the 50 percent rating to be increased to 80 
percent, the 30 percent rating to be increased to 50 percent, 
and the 10 percent rating to be increased to 30 percent, 
when, in addition to tissue loss and cicatrisation, there is 
marked discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may also be submitted for central 
office rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  

Here, the medical evidence shows that the veteran has a two 
inch by one-quarter inch scar on the left temple area, a two 
and one-half inch by one-third inch scar on the right temple 
area, both of which were described as minimally depressed, 
freely moveable, and showing no signs of inflammation.  There 
was no pain or tenderness on palpation, and there was no 
evidence of ulceration or abscess formation.  A third scar, 
measuring two and one-half inches by one-eighth of an inch, 
was behind the left ear, and was described as being rather 
superficial with only a minimal depression.  It was freely 
moveable, non-painful, non-tender, and showed no signs of 
inflammation or ulceration.  Given these medical findings, 
the Board finds that a higher rating is not warranted under 
the old criteria.  There has been no indication that these 
scars, individually or collectively, have caused severe 
disfigurement.  The location of the scarring and the 
descriptions throughout the record have not suggested that 
they have caused any symptoms such as pain or ulceration, or 
functional impairment, or disfigurement that is tantamount to 
marked or unsightly deformity as is seen in cases of 
"severe" disfigurement.  

Under the new criteria for rating skin disabilities, 
effective August 30, 2002, disfigurement of the head, face, 
or neck is assigned a 10 percent evaluation if there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or if there are two 
or three characteristics of disfigurement.  A 50 percent 
evaluation is authorized if there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
if there are four or five characteristics of disfigurement.  
An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) the scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

Here, applying the new rating criteria to the medical 
evidence, the Board finds that an increased rating is 
warranted.  Although there is no visible or palpable tissue 
loss and neither gross distortion nor asymmetry of one 
feature or paired set of features is shown, there are two 
characteristics of disfigurement, as would be required for a 
higher (30 percent) evaluation.  With reasonable doubt 
resolved in the veteran's favor, the widths of the 2 scars 
indicate disfigurement, and each of the 3 scars have been 
found to be depressed in terms of surface contour.  
Consequently, the higher rating is warranted.  A 50 percent 
rating is not warranted because there is no indication of 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features.  
Additionally, when considering the characteristics of 
disfigurement, 4 are not shown.  Given the lengths and widths 
of the scars, along with the depressed contours, there is no 
basis for saying that the veteran has 4 characteristics.

The Board finds that the disability picture more nearly 
approximates the criteria for a 30 percent rating.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2001, and in a follow-up notification dated in February 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to increased ratings for these three 
service-connected disabilities, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO did not specifically request that 
the veteran provide any evidence or information he had in his 
possession that pertained to his claim.  However, the RO did 
request that the veteran send any medical reports and any 
treatment records pertinent to his claimed conditions.  Since 
only medical evidence was needed to substantiate claims for 
increased ratings, the Board finds that there was compliance 
with this "fourth element" of VA's duty to inform.  The RO 
also provided a SOC and six SSOCs reporting the results of 
its reviews, and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the changes in the 
criteria for rating restrictive lung disease in September 
2000, and for rating skin disabilities, including scarring, 
in September 2003.  

The Board notes that the notification letters did not include 
the criteria for rating these disabilities, or for award of 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the criteria for rating all of 
these disabilities were provided to the veteran in other 
correspondence.  Further, no issue of effective date is 
before the Board.  Consequently, a remand for notifications 
regarding rating criteria and/or effective dates is not 
necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disabilities.  VA has no duty to inform or assist that was 
unmet.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left posterior chest, currently 
rated as 20 percent disabling, is denied.

Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left abdomen, currently rated as 
10 percent disabling, is denied.

Entitlement to an increased (30 percent) rating for the 
residuals of fragment wound scars of the left face and neck 
area, is granted, subject to the laws and regulations 
governing the award of compensation benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


